In the Lawrence Circuit Court, the appellant was prosecuted on the first count of an amended affidavit, in which it was charged that, on or about February 14, 1926, at Lawrence County, he did then and there unlawfully purchase, receive, transport, possess, sell, barter, exchange, give away, furnish and dispose of intoxicating liquor. Said offense is defined in Acts 1925, ch. 48, § 4, § 2717 Burns 1926. He was found guilty by the court. His motion for a new trial was overruled. He has appealed from the judgment of fine and imprisonment.
It is contended that the court erred in overruling appellant's motion to quash the first count of the amended affidavit. The record filed by appellant did not contain a complete and 1.  correct copy of the first count. After appellant's brief was filed, the bill of exceptions was corrected by acertiorari, and the first count of the amended affidavit as it existed in the lower court is now before this court. His contention that this count should be quashed is not based on the affidavit as corrected in the record. The allegations of said first count of the amended affidavit follow the language of the statute, and the motion to quash was properly overruled.
The motion for a new trial questions the sufficiency of the evidence. In his brief, appellant says: "The evidence, giving appellee benefit of all questions of weight of evidence, 2.  shows possession and possibly transportation; appellant is not charged with either unlawful possession or transportation." Appellant's claim that he was not charged with either unlawful possession or transportation of intoxicating *Page 178 
liquor is not correct. The evidence was sufficient to sustain the finding of the court.
Judgment affirmed.